PER CURIAM.
This cause is before us on appeal by the claimant from a workers’ compensation order denying permanent partial disability benefits based on loss of wage earning capacity in excess of an anatomical disability of 11 percent, sustained as a result of the May 12,1979 industrial accident. The Deputy Commissioner properly found that claimant had failed to conduct a bona fide search for jobs within her physical limitations. See Mahler v. Lauderdale Lakes National Bank, 322 So.2d 507 (Fla.1975). Accordingly, the order is affirmed without prejudice to a subsequent petition for modification pursuant to Flesche v. Interstate Warehouse, 411 So.2d 919 (Fla. 1st DCA 1982).
BOOTH, WENTWORTH and WIGGIN-TON, JJ., concur.